Citation Nr: 9932033	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for mesothelioma.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the left shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to May 
1944.  This appeal arises from a September 1997 rating 
decision of the Department of Veterans Affairs (VA), Boise, 
Idaho, regional office (RO). 

The issues of entitlement to an increased disability 
evaluation for pulmonary tuberculosis and service connection 
for a cervical spine disorder will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of asbestosis or mesothelioma.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
asbestosis or mesothelioma are plausible.

3.  The veteran's service connected left shoulder disability 
is manifested by X-ray findings of degenerative changes, and 
by painful motion; there is no instability, loss of strength, 
limitation of arm motion at shoulder level or ankylosis.

4.  The veteran's claim for service connection for 
degenerative joint disease of the cervical spine on a 
secondary basis is capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims for service connection for asbestosis or 
mesothelioma are not well grounded and there is no statutory 
duty to assist the veteran in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Codes 5003, 5200, 5201 (1999).

3.  The veteran's claim for service connection for 
degenerative joint disease of the cervical spine on a 
secondary basis is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Asbestosis and Mesothelioma

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for asbestosis and mesothelioma, the 
Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

An October 1986 consultation noted permanent residual damage 
due to tuberculosis, pleural effusions and pneumothorax.  In 
July 1996, the veteran was hospitalized with fibrothorax, 
left chest.  A CT scan of the chest dated in September 1996 
showed moderate sized loculated pleural fluid with coarse 
linear calcified plaques of the pleura.  The radiologist 
noted that this calcification may be secondary to previous 
hematomas, empyemas or asbestosis, and he stated that 
certainly tuberculous empyemas might result in this 
appearance.  A biopsy of bony tissue from needle aspirate of 
left lung was negative for malignancy.  Granulomatous 
inflammatory reaction, left rib, was diagnosed.  A May 1997 
VA examination did not note asbestosis or mesothelioma.  VA 
respiratory examination in April 1998 noted tuberculosis 
which was probably inactive, restrictive lung disease, and 
obstructive lung disease.  

Review of the record indicates that there is no objective 
medical evidence to demonstrate a clear diagnosis of 
asbestosis or mesothelioma at any time during or after 
service.  A biopsy indicated no malignancy in the lung, and 
asbestosis was suggested as only a possible explanation for 
the left lung calcifications.  Subsequent examinations have 
not resulted in a diagnosis of asbestosis.

The veteran's lay statements and hearing testimony to the 
effect that he has current disorders that are related to 
service are not supported by the objective evidence and are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His statements as to medical diagnosis are not competent 
evidence that would render his claims well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions, his claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for 
asbestosis or mesothelioma are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


Increased Rating Claim

The veteran's claim for an increased evaluation for his 
service connected left shoulder disorder is well-grounded, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  All 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Also, limitation of motion must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOGCPREC 9-98 (Aug. 14, 1998).

Service connection was originally granted for dropped left 
shoulder, as secondary to the service connected tuberculosis, 
in April 1958.  A noncompensable evaluation was assigned from 
March 1958.  The disability was later changed to degenerative 
joint disease, left shoulder; however, the noncompensable 
evaluation was continued.  A hearing officer's decision dated 
in August 1998 increased the evaluation to 10 percent from 
March 1997.  

A VA examination was conducted in May 1997.  The veteran 
reported aching as well as shooting pains in the left 
shoulder and arm.  On examination, there was full range of 
motion of the left shoulder, noted as forward elevation from 
0 to 180 degrees, abduction from 0 to 180 degrees, internal 
rotation to 90 degrees, and external rotation to 90 degrees.  
There was no pain on palpation of the shoulder and no 
abnormality visible in the shoulder itself.  X-rays showed 
moderate degenerative changes at the AC articulation, and 
minimal degenerative osteophytes about the glenohumeral 
joint.  

The most recent VA examination was conducted in June 1998.  
On examination, the veteran had a dropped left shoulder.  The 
shoulder was somewhat uncomfortable to passive range of 
motion.  Ranges of motion were reported as:  abduction to 125 
degrees, flexion to 125 degrees; extension to 45 degrees.  
Reflexes were trace, and muscle strengths were fairly strong 
in all major muscle groups.  There was no localized motor 
weakness.  The examiner noted mild to slightly moderate 
functional loss due to pain.  

The VA examination findings do not demonstrate that the 
veteran's left shoulder disability warrants an increased 
evaluation.  The current 10 percent evaluation is based on X-
ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The VA examination findings indicate that 
the veteran has pain on motion, but no instability or loss of 
strength.  The examinations do not demonstrate limitation of 
arm motion at shoulder level or ankylosis which would allow 
an increased evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5200, 5201 (1999).  Moreover, although we have considered the 
comments by the veteran's accredited representative, the 
record does not show unusual circumstances due to this 
disorder, such as repeated hospitalizations or marked 
interference with employment, so as to render the rating 
schedule inadequate.  See 38 C.F.R. § 3.321(b) (1999).  The 
rating schedule provides for high evaluations should this 
disorder increase in severity.

Degenerative Joint Disease, Cervical Spine- Secondary Service 
Connection

The veteran contends that he has degenerative joint disease 
of the cervical spine as the result of a service-connected 
disability, either tuberculosis or degenerative joint disease 
of the left shoulder.  Medical evidence of record has linked 
the veteran's dorsal scoliosis and his left shoulder 
disability.  The Board is of the opinion that the veteran's 
claim for service connection for degenerative joint disease 
of the cervical spine on a secondary basis is capable of 
substantiation and thus well-grounded.  


ORDER

Service connection for asbestosis is denied.

Service connection for mesothelioma is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left shoulder is denied.

The claim for secondary service connection for degenerative 
joint disease of the cervical spine is well-grounded.


REMAND

As noted above, the veteran contends that he has degenerative 
joint disease of the cervical spine as the result of a 
service connected disability, either tuberculosis or 
degenerative joint disease of the left shoulder.  In the 
September 1997 rating decision on appeal, the RO adjudicated 
the issue of service connection for degenerative joint 
disease of the cervical spine on a direct basis only.  During 
his hearing in February 1998, the veteran argued the 
secondary service connection issue, and the hearing officer's 
decision/supplemental statement of the case issued in August 
1998 denied the claim on a secondary basis.  However, this 
supplemental statement of the case did not provide the 
veteran and his representative with the provision of 
38 C.F.R. § 3.310 pertaining to secondary service connection.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  With respect to claims 
involving service connection as a result of a service-
connected disability, the Court has concluded that, when 
aggravation of a veteran's non service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board is of the opinion that the RO should obtain a 
medical opinion to determine whether there is a relationship 
between the veteran's service connected tuberculosis and/or 
degenerative joint disease of the left shoulder and his 
degenerative joint disease of the cervical spine.  If 
necessary, the veteran should be scheduled for a VA 
orthopedic examination for this purpose.  The veteran should 
then be provided with a supplemental statement of the case 
stetting forth the laws and regulations pertaining to 
secondary service connection.  

With respect to the veteran's claim for an increased 
disability evaluation for residuals of tuberculosis, a VA 
respiratory examination in April 1998 described tuberculosis 
which was probably inactive, and restrictive lung disease due 
to the therapeutic pneumothorax done for treatment of active 
tuberculosis in 1944.  At a personal hearing conducted at the 
RO in 1998, testimony was given regarding pulmonary 
impairment resulting from restrictive lung disease attributed 
to the pneumothorax performed during service.  In 
consideration of the change in regulations concerning 
respiratory disorders, the Board believes that further 
development is required.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO must obtain an opinion from a 
VA orthopedist based on review of the 
record, and if deemed necessary, 
examination of the veteran, as to whether 
and to what extent his current 
degenerative joint disease of the 
cervical spine is caused by or made worse 
by the service connected pulmonary 
tuberculosis and resultant pneumothorax, 
and/or the service connected degenerative 
joint disease of the left shoulder.  The 
physician's report should include a 
complete rationale for the conclusions 
reached. 

2.  Following the above, the RO should 
adjudicate the issue of secondary service 
connection for degenerative joint disease 
of the cervical spine, and provide the 
veteran and his representative with a 
supplemental statement of the case 
stetting forth the provisions of 38 C.F.R. 
§ 3.310 and Allen, supra.

3.  The veteran should be accorded a 
pulmonary evaluation to include extensive 
pulmonary function studies.  Findings 
should be made in reference to the rating 
criteria shown under Diagnostic Code 6843 
and should include FEV-1, FEV-1/FVC, and 
DLCO (SB), post bronchodilator.

4.  The RO should consider the pulmonary 
impairment attributable to residuals of 
treatment for tuberculosis shown by the 
studies and take care to evaluate all the 
findings pertaining to this disability, 
including those required to rule out a 
higher evaluation.  A supplemental 
statement of the case should then be 
issued.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

